Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claims filed on 05/22/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR2018-0059305 filed on 5/24/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/18/2019 and 5/22/2019 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claims 20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103 
6.. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (US 2018/0090140) in view of Yoon et al (US 2016/0217672).

8.	Regarding independent claim 1, Xio-Lin Ren et al, herein after Ren, teaches an electronic device (Ren abstract, para0004 where device is a user device) comprising: a communication circuit (Ren para0016 where the communication is done using a device); an input module (Ren para0004 where the acoustic input module is part of device which can be a microphone); at least one processor (Ren para0004 processor); and
Ren para0004 where the processor is connected to memory storage which is a memory), and the communication circuit (Ren para0016 user device is a communication circuit), wherein the memory stores instructions configured to enable the at least one processor to provide a function according to a first utterance of a user for wake-up (Ren para0028 and 0044 fig 2, 4B where the instruction program executes the instruction using processor to receive a first utterance at step 210 and does the wake-up function per para0004), receive a second utterance of the user including a plurality of words with predesignated relevance through the input module while the function is provided (Ren para0006 where the second sequence of speech corresponding to the acoustic input which is a first wake-up utterance), transmit information about the second utterance of the user (Ren para0028 and 0044 fig 2, 4B where the instruction program executes the instruction using processor to receive a first utterance at step 210), to another electronic device via the communication circuit (Ren para0040 where the device one is capable of communicating or transmitting to external devoices which can be a second device), and 
But Ren et al does not clearly teach receive a response related to the second utterance of the user from the other electronic device according to the transmission and provide the received response.
However, Boo-Keun Yoon et al, Herein after Yoon, teaches receive a response related to the second utterance of the user from the another electronic device according to the transmission and provide the received response (Yoon para0019 where the outputting a second wake-up alarm signal through a second device, the second device being different from the first device.)

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified technique for language independent wake-word detection of Ren et al with concept of using method of Yoon et al. The motivation for doing so would be to have predictably and advantageously provided from second device the response from the first device speech.
9.	Regarding claim 13, the arguments are analogues to claim1, are applicable and is rejected.
10.	Regarding claim 20, the arguments are analogues to claim1, are applicable and is rejected

Claims 2-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (US 2018/0090140) in view of Yoon et al (US 2016/0217672) further in view of Chen et al (2017/0193997).
11.	Regarding claim 2, Ren et al modified by Yoon et al teaches the electronic device of claim 1, 
But further fails to teach wherein the second utterance of the user includes at least one first word set including the plurality of words with predesignated relevance and further includes at least one word irrelevant to the first word set, and wherein the another electronic device includes an instruction configured to distinguish the first word set from the at least one word in different semantic groups.
Chen para0026 where the second utterance ‘I want to order pizza from John’s pizza joint” includes plurality of words and first word is -okay google) and further includes at least one word irrelevant to the first word set (Chen para0026 the irrelevant word is I want to), and wherein the another electronic device includes an instruction configured to distinguish the first word set from the at least one word in different semantic groups (Chen para0026 where the second device 104 provides the instruction ‘let me connect you with agent for John’s pizza joint with different groups of connect and food).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified technique for language independent wake-word detection of Ren et al with concept of using method of Yoon et al and further combined with Chen et al. The motivation for doing so would be to have predictably and advantageously provided different semantic group of the utterances.
12.    	Regarding claim 3, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 1, wherein the second utterance of the user includes at least one first word set including a plurality of words (Chen para0026 where the second utterance ‘I want to order pizza from John’s pizza joint” includes plurality of words and first word is -okay google), the plurality of words included in the first word set include at least two or more words differing from each other and corresponding to a predesignated Chen the first word is two words ‘okay google’ and is a predesignated word for google), and wherein the another electronic device includes an instruction (Chen para0026 the other device provides the instruction ‘let me connect you with the agent for John's Pizza Joint’) configured to set the at least two or more words as words included in a single semantic group (Chen para 0026 the word pizza is a single sematic group of Food).
13.    	Regarding claim 4, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 3, wherein the another electronic device includes another instruction configured to determine whether the second utterance of the user includes a plurality of words corresponding to a predesignated parameter (Chen para0026 where the second utterance from the user has a plurality of words ‘I want to order pizza from John’s pizza joint’).
14.    	Regarding claim 5, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 1, wherein the second utterance of the user includes at least one first word set including a plurality of words with predesignated relevance (Chen the first word is two words ‘okay google’ and is a predesignated word for google) and a second word set including a plurality of words differing from the plurality of words and having the predesignated relevance (Chen para0026 where the second utterance from the user has a plurality of words ‘I want to order pizza from John’s pizza joint’), and wherein the another electronic device includes an instruction Chen para0026 where the second device 104 provides the instruction ‘let me connect you with agent for John’s pizza joint with different groups of connect and food as semantic group).
15.    	Regarding claim 6, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 5, wherein at least one of a plurality of words included in the first word set and at least one of a plurality of words included in the second word set correspond to a same parameter (Chen the first set of words and the second set of words has a parameter of food – Pizza’).
16.    	Regarding claim 7, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 3, wherein the predesignated parameter includes a first parameter, a second parameter, and a third parameter which have a hierarchy, and wherein a plurality of words included in the first word set include words each of which corresponds to at least two or more of the first parameter, the second parameter, and the third parameter (Chen para0029 where the user predesignated parameters are ‘wants a 12 inch pizza with Canadian bacon and pineapple as first, second and third parameters).
17.    	Regarding claim 8, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 1, wherein the predesignated relevance includes at least one of a linking relation, a logical operation relation, and an order relation between parameters each of which corresponds to a Chen para0029 where the linking relation is with type of foods words with first, second and third parameters).
18.	Regarding claim 9, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 8, wherein the another electronic device includes an instruction configured to determine whether the predesignated relevance is at least one of the linking relation, the logical operation relation, and the order relation (Chen para0029 where the linking relation is with type of foods words with first, second and third parameters and it related to type of food), and when the predesignated relevance is the logical operation relation, compare sizes of at least two or more numbers included in the user's utterance (Chen where the size is 12 inch pizza and the amount for that is the Canadian bacon and pineapple), and determine a parameter for each of the numbers based on a result of the comparison (Chen the parameter is type of foods for 12 inch pizza including amount of Canadian bacon and pineapple).
19.    	Regarding claim 10, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 8, wherein the another electronic device includes an instruction configured to determine whether the predesignated relevance is at least one of the linking relation, the logical operation relation, or the order relation (Chen para0029 where the instruction is configured/related to the type of foods of 12 inch pizza with Canadian bacon and pineapple) , and when the predesignated relevance is the order relation (Chen the relation is an order relation for ordering a pizza), sort words selected Chen the words are sorted for ordering per para0029 and it is an order from the user in second utterance), and map the selected words to a predesignated parameter (Chen para0029 where the predesignated parameter is type of food and they are connected to gather.).
20.    	Regarding claim 11, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 10, wherein the another electronic device includes another instruction configured to convert the words selected from among the plurality of words included in the user’s utterance into standard words based on a similar word list stored in the another electronic device (Chen Para0051 and 0052 where the user time 6PM is converted to 7PM which is similar word list for the time reservation).
21.	 Regarding claim 12, Ren et al modified by Yoon et al teaches and further modified by Chen et al teaches the electronic device of claim 1, wherein the another electronic device includes an instruction configured to, when the user's utterance includes a first utterance and a second utterance (Chen the user first and second utterances are ‘Okay google and I want to order pizza from Johns pizza joint’), map at least one word selected from the first utterance to at least one of parameters determined according to a user's intent of the second utterance (Chen para0026 where the user wake-up the device for an action instruction Ok google wakes up the device and followed by the instruction of a second utterance to order pizza) , and wherein the at least one word selected from the Chen para0026 where the first utterance’ ok google’ is not included in the second utterance).
22.	Regarding claim 14, the arguments are analogues to claim2, are applicable and is rejected.
23.	Regarding claim 15, the arguments are analogues to claim3, are applicable and is rejected.
24.	Regarding claim 16, the arguments are analogues to claim4, are applicable and is rejected.
25.	Regarding claim 17, the arguments are analogues to claim5, are applicable and is rejected.
26.	Regarding claim 18, the arguments are analogues to claim6, are applicable and is rejected.
27.	Regarding claim 19, the arguments are analogues to claim9, are applicable and is rejected.
Conclusion

 28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Paige Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677